DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks page 8, ll. 1-10, filed July 19, 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of claims 1-3, 5-13 and 15-16 has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As Applicant has addressed, the present application refers to an identification of a point in time of the winding of the cops, rather than the position of the cops.  Therefore, a time indicating when the cops were wound would be required.  This is not a measurement of how long it takes for the bobbin to be full, but rather is a sequential number related to the point of time of winding (para. 0040).  Kawamoto describes that the particular cop can be identified based on the order in which the cops are conveyed and that the particular spinning machine may be determined from the information.  Kawamoto, however, does not include information on when the cops are wound but, rather, knows then the cops arrive based on sequence.  To modify Kawamoto to include assigning when the winding occurs would be the result of improper hindsight reconstruction.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK J. LYNCH/Examiner, Art Unit 3732                     

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732